UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1947



LINDA PLEMONS, a/k/a Linda Plemons Buechler,

                                              Plaintiff - Appellant,

          versus


DOUGLAS Q. GALE; ADVANTAGE 99 TD, a Delaware
business trust, by and through its trustee;
U.S. PUBLIC FINANCE, INCORPORATED, a Delaware
corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-418-2)


Submitted:   December 21, 2005            Decided:   January 19, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Cooper, Charleston, West Virginia, for Appellant.     Edward
Pope Tiffey, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           This case comes to us on remand from the district court,

which originally granted summary judgment to Linda Plemons.               See

Plemons v. Gale, 298 F. Supp. 2d 380 (S.D. W. Va. 2004).                   The

district court concluded that, because Plemons had not received

constitutionally adequate notice of her right to redeem certain

real property, a deed to that property obtained through the state

tax-sale procedure must be set aside.           Id. at 390.

           Advantage 99 TD, the tax lien purchaser, and Douglas Q.

Gale, who subsequently acquired the property, appealed to this

court, asserting that the notice provided to Plemons did meet

constitutional requirements.        In a published opinion, we vacated

the   judgment   of    the   district   court   and   remanded   for   further

proceedings.     See Plemons v. Gale, 396 F.3d 569 (4th Cir. 2005).

We set forth the facts and applicable legal principles in that

opinion and need not repeat them here.                We concluded that the

record did not disclose “what efforts, if any, Advantage made to

search public documents” after the original notices to Plemons were

returned as undeliverable. Id. at 578.            We also noted that the

record did not reveal whether Plemons’ proper address would have

been “ascertainable” from such a search, rendering the search more

than a futile gesture.       Id.   Accordingly, we remanded the case for

resolution of these questions in further proceedings before the

district court.       Id.


                                    - 2 -
            On remand, the parties conducted additional discovery and

then filed cross-motions for summary judgment. On the basis of the

undisputed facts, the district court found that the defendants had

not made any effort to search public records after the initial

notices to Plemons were returned as undeliverable, but since

Plemons’ correct address never appeared in the public records, her

address would not in any event have been “ascertainable” from such

a search. Accordingly, the district court granted summary judgment

to the defendants, Advantage and Gale.

            Plemons appeals.   She does not contend that the district

court improperly relied on a disputed issue of material fact.

Instead, she questions the legal rationale for the district court’s

holding.*    As the district court recognized, given the facts

revealed by subsequent discovery, our opinion and mandate required

the grant of summary judgment to Advantage and Gale.     See S. Atl.

Ltd. P’ship v. Riese, 356 F.3d 576 (4th Cir. 2004). Accordingly, we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                            AFFIRMED



     *
      After the parties conducted additional discovery on remand,
Plemons filed a brief motion to amend her complaint.     She also
appeals the district court’s denial of that motion. We affirm the
district court’s order denying that motion as untimely.

                                 - 3 -